280 S.W.3d 790 (2009)
Noah I. LOCKWOOD, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 69127.
Missouri Court of Appeals, Western District.
April 21, 2009.
Jeffrey S. Eastman, Gladstone, MO, for appellant.
Shaun Mackelprang, Jeremiah Morgan, Nicole L. Loethen, and Ryan M. Murphy, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Noah Lockwood appeals the judgment affirming the administrative revocation of his driving privileges pursuant to section 302.505. He argues on appeal that the judgment was not supported by substantial evidence and was against the weight of the evidence, because the arresting officer did *791 not believe he had probable cause to arrest at the time of Lockwood's arrest.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).